                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DOUGLAS CRAWFORD,                         )
                                          )
                    Plaintiff,            )                  8:18CV537
                                          )
             v.                           )
                                          )             MEMORANDUM
DALE HAHN, GEORGE                         )              AND ORDER
CROTECH, and ROBERT M.                    )
ZUBER,                                    )
                                          )
                    Defendants.           )
                                          )

       Plaintiff, a non-prisoner, has been given leave to proceed in forma pauperis.
(Filing No. 5.) The court now conducts an initial review of Plaintiff’s claims to
determine whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2)
(requiring the court to dismiss actions filed in forma pauperis if they are frivolous or
malicious, fail to state a claim on which relief may be granted, or seek monetary relief
against a defendant who is immune from such relief).

                        I. SUMMARY OF COMPLAINT

       Plaintiff sues Dale Hahn and George Crotech, who are owners of OKomaha
Real Estate Co., and Robert Zuber, who is Hahn’s and Crotech’s attorney, for wrongly
evicting him from his apartment for failure to pay rent and for keeping his deposit.
Plaintiff requests $300,000 for “damage to my name and my valuable things [that] got
broken because I had to move my things within a short time 7-days” and for injury to
Plaintiff’s back. (Filing No. 1 at CM/ECF p. 5 (spelling corrected).)

     Plaintiff alleges that he and Defendants Hahn and Zuber reside in Omaha,
Nebraska, and that Defendant Crotech resides in Boulder, Colorado.
                                  II. DISCUSSION

       Federal district courts are courts of limited jurisdiction. Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). The subject-matter jurisdiction of the
federal district courts is generally set forth in 28 U.S.C. §§ 1331 and 1332. Under
these statutes, federal jurisdiction is available only when the parties are of diverse
citizenship and the amount in controversy exceeds $75,000, or when a “federal
question” is presented. “If the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

       Subject matter jurisdiction is proper pursuant to 28 U.S.C. § 1332, commonly
referred to as “diversity of citizenship” jurisdiction, when “the citizenship of each
plaintiff is different from the citizenship of each defendant.” Ryan v. Schneider Natl.
Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001). In addition, the amount in
controversy must be greater than $75,000.00. 28 U.S.C. § 1332(a).

       Subject matter jurisdiction is also proper under 28 U.S.C. §§ 1331 when a
plaintiff asserts a claim arising under a federal statute, the Constitution, or treaties of
the United States, commonly referred to as “federal question” jurisdiction. McLain v.
Andersen Corp., 567 F.3d 956, 963 (8th Cir. 2009). Under this type of jurisdiction,
and in order to bring a claim under 42 U.S.C. § 1983, a plaintiff must allege that the
defendants deprived her of a right secured by the Constitution or laws of the United
States and that the alleged deprivation was committed under “color of state law.” West
v. Atkins, 487 U.S. 42, 48 (1988); Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir.
1993).

       Plaintiff’s Complaint does not allege that he is a citizen of a different state than
each defendant, nor do Plaintiff’s allegations present a “federal question.” Therefore,
Plaintiff has failed to establish a basis upon which this court may exercise jurisdiction
in this matter.


                                            2
       On the court’s own motion, Plaintiff will have 30 days from the date of this
Memorandum and Order to file an amended complaint that sets forth the basis for this
court’s subject matter jurisdiction. Failure to do so will result in dismissal of this
matter without further notice.

       IT IS THEREFORE ORDERED that:

       1.     On the court’s own motion, Plaintiff will have 30 days from the date of
this Memorandum and Order to file an amended complaint that sets forth the basis for
this court’s subject matter jurisdiction. Failure to do so will result in dismissal of this
matter without further notice.

       2.     The clerk’s office is directed to set a pro se case management deadline
in this matter: March 7, 2019—Deadline for Plaintiff to file amended complaint.

       DATED this 5th day of February, 2019.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge




                                            3
